Title: To George Washington from Richard Corbin, 18 February 1783
From: Corbin, Richard
To: Washington, George


                        
                            Dear Sir
                            Laneville 18th Feb. 1783
                        
                        I have just heard a Report of my Son Dickey being at Newyork in his way to his own Country: He went to
                            England in the year 1775 to Secure my Claim to an Estate both in England and Jamaica: In regard to the first, it was Soon
                            Settled & adjusted; The Circumstances of the times, and the distance of place, greatly obstructed the other; and
                            the Value being very Considerable; tho’ founded on the Same right, has been attended with difficulties and I believe is
                            yet Undetermined; Tho’ this I can only know from my Son.
                        Will you be so good to Send to Newyork and know if my Son is there, and if there, that you woud take him by
                            the hand, and give him you Letter to Congress that he may have their Passports to return Home.
                        When you Consider the feelings of tender Parents, your own humanity will dictate to you more than can be
                            expressed by Dear Sir Your Excellencys most humble & Obedient Servant
                        
                            Rd Corbin
                        
                    